                     Case 21-10047-M Document 3 Filed in USBC ND/OK on 01/15/21 Page 1 of 2




       Fill in this information to identify the case:

       Debtor name          Oklahoma Jazz Hall of Fame, Inc.
       United States Bankruptcy Court for the:      Northern             District of    Oklahoma                                             □     Check if this is an
                                                    (District)                         (State)
                                                                                                                                                   amended filing
       Case number (if known):20-10047




     Official Form 204
     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
     Unsecured Claims and Are Not Insiders                                                                                                                              12/15
     A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case, include claims which the debtor
     disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
     secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
     largest unsecured claims.



      Name of creditor and complete         Name, telephone number, and Nature of the             Indicate if     Amount of unsecured claim
      mailing address, including zip        email address of creditor   claim                     claim is        If the claim is fully unsecured, fill in only unsecured claim
      code                                  contact                     (for example, trade       contingent,     amount. If claim is partially secured, fill in total claim amount
                                                                        debts, bank loans,        unliquidated,   and deduction for value of collateral or setoff to calculate
                                                                        professional              or disputed     unsecured claim.
                                                                        services, and
                                                                        government
                                                                        contracts)


                                                                                                                  Total claim, if        Deduction for          Unsecured Claim
                                                                                                                  partially secured      value of collateral
                                                                                                                                         or setoff


1.    Cesium Communications                                             Professional             Disputed                                                            $46,800.00
      513 Anderson Avenue                                               Services/Contract
      Rockville, MD 20850-0000


2.    Tulsa County Industrial Authority                                 Lease                    Disputed                                                            $22,543.79
      500 South Denver Avenue
      Tulsa, OK 74103-0000


3.    Department of Treasury                                            Taxes                    Contingent                                                          $21,016.02
      Internal Revenue Service                                                                   Unliquidated
      PO Box 9941                                                                                Disputed
      Stop 5300
      Ogden, UT 84409-0941


4.    Key Plus Properties                                               Loan                     Disputed                                                            $20,000.00
      1920 S. Memorial Drive
      Tulsa, OK 74112-0000


5.    ASCAP                                                             Licensing Fees           Disputed                                                             $9673.62
      PO Box 331608
      Nashville, TN 37203-0000


6.    Barry Hensley/ Terry Baxter                                       Business Loan                                                                                $6,800.00
      2534 E. 19th St
      Tulsa, OK 74104-0000


7.    Indian Nation Fire Sprinkler                                      Contract                 Disputed                                                            $6,527.00
      2300 N. Yellowood Ave
      Broken Arrow, OK 74012-0000


8.    Tulsa Public Schools                                              Contract                 Contingent                                                          $6,000.00
      3027 South New Haven Avenue                                                                Disputed
      Tulsa, OK 74114-0000




     Official Form 204                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                     page 1
                   Case 21-10047-M Document 3 Filed in USBC ND/OK on 01/15/21 Page 2 of 2




9.    Margaret White                                            Loan               Disputed                                     $6,000.00
      PO Box 52184
      Tulsa, OK 74152-0000


10. Jack Wolf                                                   Professional       Disputed                                     $4,800.00
    1130 S. Canton Ave                                          Services
    Tulsa, OK 74112-0000


11. Bishop Kelly                                                Contract           Contingent                                   $3,500.00
    3905 South Hudson Avenue                                                       Disputed
    Tulsa, OK 74135-0000


12. AEP                                                         Utility Bill       Contingent                                   $2,991.18
    PO Box 24421                                                                   Unliquidated
    Canton, OH 44701-4421                                                          Disputed


13. Henry Zarrow International School                           Contract           Contingent                                   $2,500.00
    PTA                                                                            Disputed
    3613 South Hudson Avenue
    Tulsa, OK 74136-0000


14. Dan Fridenberg                                              Contract           Disputed                                     $2,000.00
    548 Alice Drive
    Skiatook, OK 74070-0000


15. City of Tulsa                                               Utility Services                                                $1888.70
    Utilities Services
    Tulsa, OK 74187-0000


16. Crossover Preparatory Academy                               Contract           Contingent                                   $1,750.00
    940 East 36th Street North                                                     Disputed
    Tulsa, OK 74126-0000


17. Booker T. Washington Foundation                             Contract           Contingent                                   $1,750.00
    for Excellence                                                                 Disputed
    P.O. Box 52663
    Tulsa, OK 74152-0663


18. Rex & Allene Donley                                         Loan               Disputed                                     $1,600.00
    1937 S. Evanston Ave
    Tulsa, OK 74104-0000


19. BioGuard                                                    Professional       Disputed                                     $1,413.00
    24747 S. Canyon Road                                        Services
    Claremore, OK 74019-0000


20. Oklahoma Chiller                                            Contract           Disputed                                     $1,168.52
    8813 OK-66
    Tulsa, OK 74131-0000




     Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims     page 2
